DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 13 are pending.
Claims 14 and 15 have been canceled.
Claims 1 – 13 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint invention, regards as the invention.
Claim 1 recites:
“A method for preventing or reducing the formation of monochloropropanediols (MCPDs) or monochloropropanediol esters (MCPDEs) in triacylglyceride oil, comprising the steps:
(a) concentrating insoluble components in liquid triacylglyceride oil by
-applying a centrifugational force on the triacylglyceride oil while maintaining the
triacylglyceride oil above its melting temperature; and/or
-allowing the insoluble components to settle by gravitational force whilst maintaining the
triacylglyceride oil above its melting temperature;
(b) separating the triacylglyceride oil from the insoluble components and; applying heat treatment to the triacylglyceride oil.”
	However, claim 1 fails to define each process step and their sequence, causing a lack of clarity as to the sought-after scope of protection, since the claimed steps of a) applying a centrifugal force to the starting triglyceride above the melting point, b) separating the triglyceride oil and applying heat to the triglyceride oil, are process steps employed in conventional oil refining (steps a) and b) occur simultaneously when separating oil by centrifuge).  Further, it is noted that oils are by definition above their melting temperature.  Further, not exposing the oil to high temperatures during deodorization for example, already prevents the formation of MCPDs (4th paragraph on page 1 of the application).  Thus, without restricting claim 1 to triglyceride oils which have high levels of MCPD(E), due to subjecting the oils to process steps causing an increase in MDPD(E)s, the claim lacks clarity.
The term “reducing” in claim 1 is a relative term which renders the claim indefinite. The term “reducing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the limitation “reducing” with regards to the formation of MCPDS, in claim 1, without defining an amount is subjective.
Claims 5 and 6 recites the limitations "a(i)” and a(ii)" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 only refers to  step (a).
Claim 7 recites the limitation "step (d) " in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not have a step (d).
Claim 12 recites the limitation "step (d) " in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not have a step (d).
Claims 2 – 12 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bruse et al. (US 2017/0042174).
Applicant’s claims a purified triglyceride oil.
However, Bruse discloses a refined oil having less than 0.64ppm of 3-MCPD.  (Example 7 and [0060]).
Applicant is reminded that claim 13 is are claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Bruse.  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 102
Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nagy et al. 9US 2014/0018559).
Applicant’s claims a purified triglyceride oil.
Nagy discloses a purified triglyceride oil produced from plant material.  (pp. [0050]).
Applicant is reminded that claim 13 is are claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d 1020, 1023 (CCPA 1965).  
Claim Rejections - 35 USC § 102
Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Stefanski et al. (WO 2017/035403).
Applicant’s claims a purified triglyceride oil.
However, Stefanski discloses a refined triglyceride oil where the oil source is
microbial or marine oil. (pp. 2, [0006]). According to Stefanski the obtained refined oil
may contain bound 2-MCPD, meaning residues of 2-monochloropropane-1 ,2-diol that
are esterified to fatty acids; and bound 3-MCPD, meaning residues of 3-
monochloropropane-1 ,2-diol that are esterified to fatty acids. (pp. 3, [0016]). In the
triglyceride oil of Stefanski the amount of bound 2-MCPD can be about 0.3 ppm or less
or 0.2 ppm or less or 0.1 ppm or less. (pp. 4, [0019]). In the triglyceride oil of Stefanski
the amount of bound 3-MCPD can be about 0.3 ppm or less or 0.2 ppm or less or 0.1
ppm or less. (pp. 5, [0020]). Example 8, Table 11, Algal Sample 1 discloses bound 2-
MCPD of 0.1 ppm and bound 3-MCPD of 0.28 ppm. Also, Example 8, Table 11, Algal
Sample 4 discloses bound 2-MCPD of <0.1 ppm and bound 3-MCPD of 0.19 ppm.
Applicant is reminded that claim 13 is are claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d 1020, 1023 (CCPA 1965).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 3,  and 5 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, et al. (EP 2716746) in view of Jiang et al. (EP 2594625).
The rejected claims cover inter alia, a method for preventing or reducing the formation of monochloropropanediols (MCPDs) or monochloropropanediol esters (MCPDEs) in triacylglyceride oil, comprising the steps: (a) concentrating insoluble components in liquid triacylglyceride oil by applying a centrifugational force on the triacylglyceride oil while maintaining the triacylglyceride oil above its melting temperature; and/or allowing the insoluble components to settle by gravitational force whilst maintaining the triacylglyceride oil above its melting temperature; (b) separating the triacylglyceride oil from the insoluble components and; applying heat treatment to the triacylglyceride oil.
However, Yamamoto discloses a method for producing palm oil which is able to inexpensively suppress formation of 3-monochloropropane- 1,2-diol fatty acid esters.  Examples 1, 2, 3 and Figures 3 and 4 of Yamamoto disclose a process which comprises: the addition of water at 80°C, the heating of the oil at 80°C, a centrifugation right after the previous step, thus obviously above 35°C, the isolation of the oil with reduced chlorine content, bleaching and deodorizing of the oil.  A deodorization of an oil is a heat treatment.  Further, the amount of MCPD is measured in the obtained oil. (pp. 4, [0021] & [0022]).
The difference between Yamamoto and the instantly clamed invention is as follows:  the triacylglyceride oil is sunflower oil or its high oleic variants.
However, with regard to the triacylglyceride oil is sunflower oil or its high oleic variants the Examiner turns to the teaching of Jiang.  The prior art of Jiang discloses a process for controlling the amount of 3-chloro-1,2-propanediol or ester thereof during the refinement of oils and fats. (abstract).  In the process of Jiang crude or bleached oils of palm or sunflower.  ([0031]).
Because each of the references teach methods for producing refined oils from plant material with reduced levels of MCPD or MCPDE, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute the oils from sunflowers of Jiang in the process of Yamamoto to achieve the predictable result of refined triacylglyceride of oil having reduced MCPD or MCPDE.
Therefore, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4 – 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor  et al. (EP 3098292).
The rejected claims cover inter alia, a method for preventing or reducing the formation of monochloropropanediols (MCPDs) or monochloropropanediol esters (MCPDEs) in triacylglyceride oil, comprising the steps: (a) concentrating insoluble components in liquid triacylglyceride oil by applying a centrifugational force on the triacylglyceride oil while maintaining the triacylglyceride oil above its melting temperature; and/or allowing the insoluble components to settle by gravitational force whilst maintaining the triacylglyceride oil above its melting temperature; (b) separating the triacylglyceride oil from the insoluble components and; applying heat treatment to the triacylglyceride oil.
However, Fedor discloses a method for providing a refined glyceride oils, the
method is able to prevent or reduce the formation of fatty acid esters of chloropropanol.
(pp.2, [0001]). The process of Fedor can be used with vegetable oils, marine oils and
animal fats and oils. (pp. 2, [0002] & pp. 4, [0026]).  Suitable vegetable oils which may be used in Fedor include palm oil and sunflower oil.  (pp. 4, [0026]).  The method of Fedor is suitable for reducing MCPDE precursors, comprising:
contacting glyceride oil with a liquid comprising a basic quaternary ammonium salt to form a treated glyceride oil; wherein the quaternary ammonium salt comprises a basic anion selected from hydroxide, alkoxide, alkylcarbonate, hydrogen carbonate, carbonate, serinate, prolinate, histidinate, threoninate, valinate, asparaginate, taurinate and lysinate; and a quaternary ammonium cation; 
separating the treated glyceride oil from a salt comprising the quaternary
ammonium cation; and
subjecting the treated glyceride oil after the separation step to
heating the oil at 60°C,
addition of citric acid, which changes the pH,
allowing the mucilage to settle at a temperature above 35°C at least
for awhile (as the temperature of the oil was 60°C in the previous step),
separating the aqueous phase, and
desiccating, bleaching and deodorizing the oil.
The obtained oil has reduced MCPDE amounts that were measured. (pp. 6 [0043], pp. 13, Table 1, 2 & Ex. 1 & 2; & pp.  15 Ex. 8 & Table 3).  
The difference between the instantly claimed invention and Fedor is as follows: wherein step a(ii) is performed and then step a(i) is performed; wherein step a(i) is performed and then step a(ii) is performed.
For the purpose of Examination step a(i) is determined to be the following:
“a(i) applying a centrifugational force on the triacylglyceride oil while maintaining the triacylglyceride oil above its melting temperature”.
For the purpose of Examination step a(ii) is determined to be the following:
“a(i) allowing the insoluble components to settle by gravitational force whilst maintaining the triacylglyceride oil above its melting temperature”.
However, with regard to the difference of section 34, the Examiner turns to the teaching of Fedor.  In the process of Fedor in Example 8, centrifugation is performed before settling according to Table 2.  Thus, the order discloses in claims 5 and 6 can be easily determined by one of ordinary skill in the are by routine experimentation before the effective filing date of the instantly claimed invention.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).
A reference is good not only for what it teaches by direct anticipation but also for
what one of ordinary skill in the art might reasonably infer from the teachings. (/n re
Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)
1976). In light of the forgoing discussion, the Examiner concludes that the subject
matter defined by the instant claims would have been obvious within the meaning of
35USC 103. Therefore, the invention as a whole was prima facie obvious to one of
ordinary skill in the art before the effective filing date the claimed invention was made,
as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6 and 8 - 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 11,236,286 (‘286). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1, 2, 5, 6 and 8 - 12 of the instantly claim invention discloses a method for preventing or reducing the formation of monochloropropanediols (MCPDs) or monochloropropanediol esters (MCPDEs) in triacylglyceride oil, comprising the steps: (a) concentrating insoluble components in liquid triacylglyceride oil by applying a centrifugational force on the triacylglyceride oil while maintaining the triacylglyceride oil above its melting temperature; and/or allowing the insoluble components to settle by gravitational force whilst maintaining the triacylglyceride oil above its melting temperature; (b) separating the triacylglyceride oil from the insoluble components and; applying heat treatment to the triacylglyceride oil.
Claims 1 – 10 of ‘286 discloses a method for purification of a triacylglyceride oil, wherein a quantity of organic chlorinated precursors of monochloropropandiol esters (MCPDEs) is reduced in the purified triacylglyceride oil compared to the triacylglyceride oil, the method comprising: (a) concentrating insoluble components in a liquid triacylglyceride oil by (i). applying a centrifugational force on the liquid triacylglyceride oil whilst maintaining a temperature of the liquid triacylglyceride oil above a melting temperature of the triacylglyceride oil; and (ii). allowing the insoluble components to settle by gravitational force whilst maintaining the temperature of the liquid triacylglyceride oil above the melting temperature of the triacylglyceride oil; and (b) separating the liquid triacylglyceride oil from the insoluble components.
The recited claims of the instant application and those of ‘286 are not mutually exclusive and thus not patentable distinct since the process of the instantly claimed invention encompasses the process of ‘286.  Also, it is noted that the ‘286 does not mention the same purpose of claim 1 of the instantly claimed application.  However, ‘286 discloses the same process steps, and the purpose of “preventing or reducing the formation of MCPDs or MCPDEs” merely states the technical effect which is inevitable liked to the applied process of the instantly claimed invention.
This is obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622